       Case 1:19-cr-00819-VM Document 38 Filed 09/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                    9/11/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :              19 CR 819(VM)
          -against-              :                 ORDER
                                 :
FRANCISCO TORRES-RENDON et al., :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By letter dated August 18, 2020 (see Dkt. 36), the Government,
with consent of counsel for defendant Jose Santos, requested that
a trial in the above-captioned matter be scheduled in 2020. Counsel
for defendant Francisco Torres-Rendon objected.

     Due to the    ongoing COVID-19 pandemic, and in light of the
Court’s schedule    over the coming months, the Court indicated to
the parties that   a jury trial could not reasonably proceed before
this Court until   February 2021.

     By letter dated September 8, 2020 (see Dkt. 37), the
Government indicated it did not object to the request by both
defense counsel for a trial date in February 2021 before this
Court. The Government further requested, with consent of both
defense counsel, that time be excluded until that date under the
Speedy Trial Act. It is hereby

     ORDERED that the trial in this matter shall commence February
8, 2021 at 9.a.m.; and it is further

     ORDERED that the time until trial shall be excluded from
speedy trial calculations. This exclusion is designed to guarantee
effectiveness of counsel and prevent any possible miscarriage of
justice. The value of this exclusion outweighs the best interests
of the defendant and the public to a speedy trial. This order of
exclusion of time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i)
& (iv).
       Case 1:19-cr-00819-VM Document 38 Filed 09/11/20 Page 2 of 2




SO ORDERED.

Dated: New York, New York
       11 September 2020


                                       _______________________
                                             Victor Marrero
                                                U.S.D.J.
